DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a CIP of application 16/638,079 filed on February 10, 2020, which is now abandoned.

Drawings
The drawings were received on February 3, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,315,745. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 18 of US 10,315,745.  In other words, claim 1 fully encompasses the subject matter of claim 18 and therefore anticipates claim 18.  Since claim 18 is anticipated by claim 1 of US 10,315,745, claim 18 is not patentably distinct from claim 1 of US 10,315,745, regardless of any additional subject matter present in claim 1 of US 10,315,745.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blythe, Jr. (US 3,905,321) in view of Quigley et al. (US 5,549,947).
Blythe, Jr. discloses a variable stiffness structural member or sail batten, as shown in Figures 1-5, which is comprised of a pair of oblong, spaced apart rods or members, each defined as Part #29, that are somewhat flexible and resilient, where said sail batten is configured to function as a leaf spring in a sail of a sailboat.
Blythe, Jr., as set forth above, discloses all of the features claimed except for the use of at least one of a pair of spaced apart members comprising a fiber reinforced composite material having plural fiber orientations to adjust a longitudinal stiffness of said at least one of said pair of spaced apart members.
Quigley et al. discloses a variable stiffness structural member, as shown in Figures 1-11, which is comprised of a composite shaft member, defined as Part #10, having an oblong shape in a longitudinal direction along a longitudinal axis, defined as Part #20, as shown in Figure 1, a first zone, defined as Part #60a, as shown in Figure 3, that is comprised of a first fiber reinforced material having a first set of plural fiber orientations, and a second zone, defined as Part #60b, that is comprised of a second fiber reinforced material having a second set of plural fiber orientations that are different from said first set of plural fiber orientations, as shown in Figure 3, where said first and second sets of plural fiber orientations are selected to adjust a longitudinal stiffness of said composite shaft member.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a member comprising a fiber reinforced composite material having plural fiber orientations to adjust a longitudinal stiffness of said member, as taught by Quigley et al., in combination with the variable stiffness structural member or sail batten as disclosed by Blythe, Jr. for the purpose of providing a variable stiffness structural member with means to adjust a longitudinal stiffness of said member.

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 23, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617